DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-13, 15-20, 22, and 24-27 are objected to because of the following informalities:  

1. (Currently Amended) A method for training communication devices for communicating via a full-duplex communication link, the method comprising: 
during a training procedure for communicating via the full-duplex communication link, receiving, at a first communication device, training information from a second communication device, the training information corresponding to first signal processing parameters developed at the second communication device for use by the second communication device to process signals received by the second communication device via the full-duplex communication link; and 
after receiving the training information, developing, at the first communication device, second signal processing parameters to be used by the first communication device to process signals received by the first communication device via the full-duplex communication link, the second signal processing parameters being developed using the training information that was received from the second communication device and that corresponds to the first signal processing parameters developed by the second communication device for use by the second communication device when the second communication device processes the signals received by the second communication device.

2. (Currently Amended) The method for training the communication devices of claim 1, wherein developing the second signal processing parameters comprises: 
determining, at the first communication device, initial values of at least some of the second signal processing parameters using the received training information; and
adapting, at the first communication device, the at least some second signal processing parameters from the initial values based on further training signals transmitted by the first communication device or received by the first communication device. 

3. (Currently Amended) The method for training the communication devices of claim 1, further comprising: 
transmitting, by the first communication device, first training signals to the second communication device during a first portion of the training procedure; and 
receiving, by the first communication device, second training signals from the second communication device after receiving the training information and during a second portion of the training procedure; 
wherein developing the second signal processing parameters further comprises using reception of the second training signals to adapt the second signal processing parameters.

4. (Currently Amended) The method for training the communication devices of claim 3, wherein: 
receiving the training information from the second communication device comprises receiving equalizer parameter information corresponding to first equalizer coefficients developed by the second communication device to process the signals received by the second communication device via the full-duplex communication link; and
developing the second signal processing parameters comprises developing second equalizer coefficients using the received equalizer parameter information, the second equalizer coefficients to be used by the first communication device to process the signals received by the first communication device via the full-duplex communication link.

5. (Currently Amended) The method for training the communication devices of claim 3, wherein: 
receiving the training information from the second communication device comprises receiving far-end crosstalk cancellation information corresponding to first far- end crosstalk cancellation parameters developed by the second communication device to process the signals received by the second communication device via the full-duplex communication link; and 
developing the second signal processing parameters comprises developing second far-end crosstalk cancellation parameters using the far-end crosstalk cancellation information, the second far-end crosstalk cancellation parameters to be used by the first communication device to process the signals received by the first communication device via the full-duplex communication link.

6. (Currently Amended) The method for training the communication devices of claim 1, further comprising:
transmitting, by the first communication device, training signals after receiving the training information;
wherein developing the second signal processing parameters further comprises adapting the second signal processing parameters based on the transmission of the second training signals.

7. (Currently Amended) The method for training the communication devices of claim 6, wherein at least one of i and ii:
i) receiving the training information from the second communication device comprises receiving echo cancellation information corresponding to first echo cancellation parameters developed by the second communication device to be used by the second communication device to process the signals received by the second communication device; and developing the second signal processing parameters comprises developing second echo cancellation parameters using the echo cancellation information received from the second communication device, the second echo cancellation parameters to be used by the first communication device to process the signals received by the first communication device; and 
ii) receiving the training information from the second communication device comprises receiving near-end crosstalk cancellation information corresponding to first near-end crosstalk cancellation parameters developed by the second communication device to be used by the second communication device to process the signals received by the second communication device; and developing the second signal processing parameters comprises developing second near-end crosstalk cancellation parameters using the near- end crosstalk cancellation information received from the second communication device, the second near-end crosstalk cancellation parameters to be used by the first communication device to process the signals received by the first communication device.

8. (Currently Amended) A first communication device, comprising: 
a transceiver configured to communicate via a full-duplex communication link; 
a controller configured to: 
receive, during a training procedure for communicating via the full-duplex communication link, training information from a second communication device, the training information corresponding to first signal processing parameters developed at the second communication device for use by the second communication device to process signals received by the second communication device via the full-duplex communication link, and 
use the training information to determine initial values of at least some second signal processing parameters for use by one or more signal processors of the first communication device; and 
the one or more signal processors of the first communication device being configured to: 
adapt the at least some second signal processing parameters from the initial values during the training procedure, the initial values having been determined using the training information received from the second communication device, and 
process signals received via the full-duplex communication link based on the adapted at least some second signal processing parameters.

9. (Currently Amended) The first communication device of claim 8, wherein: 
the controller is configured to control the transceiver to transmit first training signals to the second communication device during a first portion of the training procedure; and 
the one or more signal processors are configured to adapt, during a second portion of the training procedure, the at least some second signal processing parameters using second training signals received from the second communication device.

10. (Currently Amended) The first communication device of claim 9, wherein: 
the controller is further configured to: 
receive equalizer parameter information corresponding to first equalizer coefficients developed by the second communication device to process the signals received by the second communication device via the full-duplex communication link, and
determine initial values for at least some second equalizer coefficients using the equalizer parameter information; and 
the one or more signal processors comprise[[s]] an adaptive equalizer configured to process signals received by the transceiver, and to adapt, during the second portion of the training procedure, the at least some second equalizer coefficients from the initial values. 

11. (Currently Amended) The first communication device of claim 9, wherein: 
the controller is further configured to: 
receive far-end crosstalk cancellation information corresponding to first far-end crosstalk cancellation parameters developed by the second communication device to process the signals received by the second communication device via the full-duplex communication link, and 
determine initial values for at least some second far-end crosstalk cancellation parameters using the far-end crosstalk cancellation information; and 
the one or more signal processors comprise[[s]] a far-end crosstalk canceller configured to process signals received by the transceiver, and to adapt, during the second portion of the training procedure, the at least some second far-end crosstalk cancellation parameters from the initial values. 

12. (Currently Amended) The first communication device of claim 8, wherein: 
the controller is configured to control the transceiver to transmit training signals to the second communication device after receiving the training information from the second communication device; and 
the one or more signal processors are configured to adapt the second signal processing parameters based on at least one of 1) echo signals and 11) crosstalk signals received by the first communication device in connection with the transmission of the training signals by the first communication device.

13. (Currently Amended) The first communication device of claim 12, wherein at least one of i and ii: 
i) the controller is further configured to: 
receive echo cancellation information corresponding to first echo cancellation parameters developed by the second communication device to process the signals received by the second communication device via the full-duplex communication link, and 
determine initial values for at least some second echo cancellation parameters using the echo cancellation information; and 
the one or more signal processors comprise[[s]] an echo canceller configured to process signals received by the transceiver, and to adapt the at least some second echo cancellation parameters from the initial values during the training procedure; and
ii) the controller is further configured to: 
receive near-end crosstalk cancellation information corresponding to first near-end crosstalk cancellation parameters developed by the second communication device to process the signals received by the second communication device via the full- duplex communication link, and 
determine initial values for at least some second near-end crosstalk cancellation parameters using the near-end crosstalk cancellation information; and 
the one or more signal processors comprise[[s]] a near-end crosstalk canceller configured to process signals received by the transceiver, and to adapt the at least some second near-end crosstalk cancellation parameters from the initial values during the training procedure.

15. (Currently Amended) The method for training the communication devices of claim 14, wherein transmitting the training information comprises: 
transmitting the training information that corresponds to the first signal processing parameters and that is configured to be used by the second communication device to determine initial values of at least some of the second signal processing parameters when adapting the second signal processing parameters during the second portion of the training procedure.

16. (Currently Amended) The method for training the communication devices of claim 14, further comprising: 
receiving, at the first communication device, first training signals from the second communication device during the first portion of the training procedure; and 
after transmitting the training information and during the second portion of the training procedure, transmitting, by the first communication device, second training signals to the second communication device; wherein developing the first signal processing parameters during the first portion of the training procedure comprises developing the first signal processing parameters based on the reception of the first training signals.

17. (Currently Amended) The method for training the communication devices of claim 16, wherein: 
developing the first signal processing parameters during the first portion of the training procedure comprises developing first equalizer coefficients to be used by the first communication device to process the signals received by the first communication device via the full-duplex communication link; and 
transmitting the training information to the second communication device comprises transmitting equalizer coefficient information corresponding to the first equalizer coefficients developed by the first communication device, the equalizer coefficient information to be used by the second communication device in the second portion of the training procedure to develop second equalizer coefficients to be used by the second communication device to process the signals received by the second communication device via the full-duplex communication link.

18. (Currently Amended) The method for training the communication devices of claim 16, wherein: 
developing the first signal processing parameters during the first portion of the training procedure comprises developing first far-end crosstalk cancellation parameters to be used by the first communication device to process the signals received by the first communication device via the full-duplex communication link; and 
transmitting the training information to the second communication device comprises transmitting far-end crosstalk cancellation information corresponding to the first far-end crosstalk cancellation parameters developed by the first communication device, the far-end crosstalk cancellation information to be used by the second communication device in the second portion of the training procedure to develop second far-end crosstalk cancellation parameters to be used by the second communication device to process the signals received by the second communication device via the full-duplex communication link.

19. (Currently Amended) The method for training the communication devices of claim 14, further comprising: 
transmitting, by the first communication device, first training signals to the second communication device during the first portion of the training procedure; and 
receiving, at the first communication device, second training signals from the second communication device after transmitting the training information and during the second portion of the training procedure; 
wherein developing the first signal processing parameters during the first portion of the training procedure comprises developing the first signal processing parameters based on the transmission of the first training signals.

20. (Currently Amended) The method for training the communication devices of claim 19, wherein: 
developing the first signal processing parameters during the first portion of the training procedure comprises developing at least one of i) first echo cancellation parameters and ii) first near-end crosstalk cancellation parameters to be used by the first communication device to process the signals received by the first communication device via the full-duplex communication link; and transmitting the training information to the second communication device comprises at least one of i) and ii): 
i) transmitting echo cancellation information corresponding to the first echo cancellation parameters developed by the first communication device, the echo cancellation information to be used by the second communication in the second portion of the training procedure to develop second echo cancellation parameters to be used by the second communication device to process the signals received by the second communication device via the full-duplex communication link, and 
ii) transmitting near-end crosstalk cancellation information corresponding to the first near-end crosstalk cancellation parameters developed by the first communication device, the near-end crosstalk cancellation information to be used by the second communication in the second portion of the training procedure to develop second near-end crosstalk cancellation parameters to be used by the second communication device to process the signals received by the second communication device via the full- duplex communication link.

22. (Currently Amended) The first communication device of claim 21, wherein the controller is configured to: 
determine the training information that corresponds to the first signal processing parameters and that is configured to be used by the second communication device to determine initial values of at least some of the second signal processing parameters when adapting the second signal processing parameters during the second portion of the training procedure.

24. (Currently Amended) The first communication device of claim 23, wherein: 
the one or more signal processors comprises a first adaptive equalizer configured to develop, during the first portion of the training procedure, first equalizer coefficients to be used by the first communication device to process signals received by the first communication device via the full-duplex communication link; and 
the controller is further configured to: 
determine equalizer coefficient information that corresponds to the first equalizer coefficients and that is configured to be used by the second communication device to determine initial values of at least some of second equalizer coefficients to be used when adapting a second adaptive equalizer during the second portion of the training procedure, and 
control the transceiver to transmit the equalizer coefficient information to the second communication device.

25. (Currently Amended) The first communication device of claim 23, wherein: t
he one or more signal processors comprise[[s]] a first far-end crosstalk canceller configured to develop, during the first portion of the training procedure, first far-end crosstalk cancellation parameters to be used by the first communication device to process signals received by the first communication device via the full-duplex communication link; and 
the controller is further configured to: 
determine far-end crosstalk cancellation information that corresponds to the first far-end crosstalk cancellation parameters and that is configured to be used by the second communication device to determine initial values of at least some of second far- end crosstalk cancellation parameters to be used when adapting a second far-end crosstalk canceller during the second portion of the training procedure, and 
control the transceiver to transmit the far-end crosstalk cancellation information to the second communication device.

26. (Currently Amended) The first communication device of claim 21, wherein: 
the controller is configured to control the transceiver to transmit first training signals to the second communication device during the first portion of the training procedure; and 
the one or more signal processors are configured to develop the first signal processing parameters based on the transmission of the first training signals.

27. (Currently Amended) The first communication device of claim 26, wherein at least one of i and ii:
i) the one or more signal processors comprise a first further configured to: 
determine echo cancellation information corresponding to first echo cancellation parameters developed by the first echo canceller, and 
control the transceiver to transmit the echo cancellation information to the second communication device; and 
ii) the one or more signal processors comprise[[s]] a first near-end crosstalk canceller; and the controller is further configured to: 
determine near-end crosstalk cancellation information corresponding to first near-end crosstalk cancellation parameters developed by the first near-end crosstalk canceller, and 
control the transceiver to transmit the near-end crosstalk cancellation information to the second communication device. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, lines 6-7, the term “the second training signals” lacks antecedent basis.
Claim 21 (lines 11-12 and 13), claim 23 (lines 6-7), claim 24 (lines 8-9 and 13), claim 25 (lines 9-10 and 14), claim 26 (line 3), and claim 27 (lines 6-7 and 14), the term “the second communication device” also lacks antecedent basis.
Claim 7 depends from claim 6, therefore it is also rejected.
Claim 22 depends from claim 21, therefore it is also rejected.
Allowable Subject Matter
Claim 14 is allowed.
Claims 1-13, 15-20, 22, and 24-27 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 6, 7, and 21-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goodson et al. relates to a method of training and operating a dual-duplex, four-wire communications system to provide for time alignments in the receivers of data that is time aligned in the transmitters.
WU et al. relates to techniques and architectures for multi-stage cancellation of self-interference (SI) and join cancellation of mutual-interference (MI) and residual SI and signals received by devices of a full-duplex multi-cell network.
Pan et al. relates to a crosstalk estimation or processing method, device and system.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632